Citation Nr: 0738286	
Decision Date: 12/06/07    Archive Date: 12/13/07

DOCKET NO.  05-08 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel






INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 RO decision, which 
granted the veteran service connection for PTSD and assigned 
an evaluation of 10 percent, effective June 20, 2001, the 
date of receipt of the claim.  The Board notes that this 
initial grant was increased from 10 percent to 50 percent, 
effective June 20, 2001, in a January 2005 RO decision.  
Since the RO did not assign the maximum disability rating 
possible, the appeal for a higher evaluation remains before 
the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (where a 
claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).

The Board also notes that that RO accepted a statement 
submitted by the veteran on February 25, 2005 as a 
substantive appeal, in lieu of the actual VA Form 9.  As 
such, the Board will also accept this statement as a timely 
substantive appeal and proceed to the merits of the claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran alleges that his service-connected PTSD has 
increased in severity.  See Informal Hearing Presentation, 
October 2007.  After a thorough review of the veteran's 
claims folder, the Board has determined that additional 
development is necessary prior to the adjudication of this 
claim.  Specifically, the Board finds that the medical 
evidence of record is inadequate for purposes of evaluating 
the current severity of the veteran's disability.  

The most recent VA examination report associated with the 
claims folder is dated February 2003.  Since this examination 
was conducted, the veteran has submitted VA medical records 
showing continuous treatment and therapy for PTSD, as well as 
a May 2006 statement from a private physician asserting that 
the veteran's "condition is static with no possible 
improvement and he is not able to hold employment."  See 
R.H.G., Ph.D., M.D., PLLC treatment records, May 2006.  It is 
unclear from this statement, however, whether the private 
physician is referring to the veteran's PTSD, other physical 
disabilities with which he has been diagnosed, or a 
combination of both.  Regardless, the Board finds that, in 
light of the aforementioned statement from the private 
physician, the veteran's allegations that his PTSD has 
worsened, and the fact that he underwent his last VA 
examination in February 2003, nearly 5 years ago, the Board 
finds that a new VA examination is warranted. 

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should contact the veteran 
and request that he identity all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated his psychiatric problems since 
June 2001.  He should be requested to 
complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence.

2.	The veteran should be provided with a 
VA compensation examination to 
determine the current severity of his 
PTSD.  The examination should be 
conducted by a psychiatrist.  The 
claims folder must be made available to 
the examiner and pertinent documents 
therein should be reviewed by the 
examiner.  The examiner must note in 
the examination report that the claims 
folder was reviewed in conjunction with 
the examination.  All necessary tests 
and studies should be accomplished, and 
all clinical findings should be 
reported in detail.  Specifically, the 
examiner should note any symptoms 
indicating that the veteran's PTSD has 
increased in severity.  The complete 
rationale for any opinions expressed 
should be provided.

3.	Then, the RO/AMC should readjudicate 
the claim.  In particular, the RO 
should review all the evidence that was 
submitted since the November 2006 
Supplemental Statement of the Case 
(SSOC).  In the event that the claim is 
not resolved to the satisfaction of the 
veteran, he should be provided a 
Statement of the Case (SOC), which 
includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and 
the reasons for the decision.  After 
the veteran and his representative have 
been given the applicable time to 
submit additional argument, the claim 
should be returned to the Board for 
further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the veteran until further 
notice.  However, the Board takes this opportunity to advise 
the veteran that the conduct of the efforts as directed in 
this remand, as well as any other development deemed 
necessary, is needed for a comprehensive and correct 
adjudication of his claim.  His cooperation in VA's efforts 
to develop his claim, including reporting for any scheduled 
VA examination, is both critical and appreciated.  The 
veteran is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
See 38 C.F.R. § 3.655 (2007).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

